Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 1 of 10 PageID# 2896



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


    STEVES AND SONS, INC.,                           )
                                                     )
                        Plaintiff,                   )
                                                     )
                                                               Civil Action No. 3:20-cv-000098
          v.                                         )
                                                     )
    JELD-WEN, INC.,                                  )
                                                     )
                        Defendant.                   )
                                                     )

                JELD-WEN’S RESPONSE TO STEVES’ MEMORANDUM
                    REGARDING CURRENT CIRCUMSTANCES

        Steves’ most recent memorandum, like its prior pleadings in this matter, is devoid of any

new information or arguments justifying its request for extraordinary preliminary injunctive relief.

To the contrary, Steves’ memorandum (1) mischaracterizes JELD‑WEN’s recent Covid-19-related

business interruption; (2) further undermines Steves’ repeated claims of irreparable harm; and

(3) confirms the unfair and absurd nature of the relief Steves seeks in its preliminary injunction

motion.

I.      Steves mischaracterizes the coronavirus’ impact on JELD-WEN’s operations.

        Steves continues to invent facts to support its narrative. Its memorandum asserts—with no

factual support—that JELD-WEN’s Towanda doorskin plant “stood ‘idle’ for barely over a day

before resuming operations.” Steves Mem. at 2. This is wrong. After receiving the Governor of

Pennsylvania’s March 19, 2020 Order, JELD-WEN halted its production the following evening

(March 20), and it did not resume production at Towanda until March 25. 1                  In total,



1
  As JELD-WEN explained in its March 26 memorandum, upon receipt of the Order, it
immediately retained outside advisors to seek a waiver or reclassification of its operations,
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 2 of 10 PageID# 2897
                        HIGHLY CONFIDENTIAL


notwithstanding its vigorous efforts, Towanda was out of service                                 , not

“barely over a day” as Steves represents. Steves also claims—again without support—that “JELD-

WEN’s doorskin operations have not been impaired by the coronavirus.” Id. at 4. But the

Towanda shutdown caused lost production of approximately                 doorskins, which will have

a material impact on JELD-WEN’s ability to fulfill door and doorskin orders in the coming weeks.

       Steves’ misrepresentations betray an underlying truth, which is that the effects of the

coronavirus further undermine Steves’ right to injunctive relief. Steves can only evade this reality

by minimizing or ignoring the coronavirus’ impact. But because a preliminary injunction is “an

extraordinary remedy,” a plaintiff must make a “clear showing” that it is entitled to that relief. Mt.

Valley Pipeline, LLC v. W. Pocahontas Props. Ltd., 918 F.3d 353, 366 (4th Cir. 2019). Steves’

memorandum confirms that the parties have been unevenly impacted by the coronavirus. While

Steves claims to have “maintained its normal operations and expects to continue to do so,” Steves

Mem. at 3,



                                                               The Court must consider this reality




working across the weekend of March 21-22. The Governor eventually updated the list of “life
sustaining” businesses on March 24, after which JELD‑WEN immediately started recalling its
employees and preparing the plant for operation. Even so, actual doorskin production did not
resume until March 25.




                                                  2
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 3 of 10 PageID# 2898
                        HIGHLY CONFIDENTIAL


when assessing “the effect on each party of the granting or withholding of the relief requested.”

Winter v. Nat’l Resources Def. Council, 555 U.S. 7, 24 (2008). Given the challenges JELD-WEN

has faced and may continue to face in light of the Covid-19 situation, the negative impact of the

injunction would be even more severe than previously expected.

       In addition, uncertainty itself weighs against granting a preliminary injunction. Steves

must make “a clear showing” that the balance of equities tips in its favor. Billups v. City of

Charleston, 194 F. Supp. 3d 452, 479 (D.S.C. 2016). This “stringent . . . standard” cannot be met

where the volatility of a situation prevents an accurate appraisal of just how severe the harm to the

nonmoving party would be. Real Truth About Obama, Inc. v. FEC, 575 F.3d 342, 349 (4th Cir.

2009); see also W.B. v. Crossroads Academy-Central St., No. 4:19-cv-00682, 2019 WL 6257963,

at *3 (W.D. Mo. Nov. 22, 2019) (denying a preliminary injunction where “[t]he harm to the

[defendant’s] program . . . would be unpredictable”).

II.    Steves’ claims about irreparable harm are fatally inconsistent and have proven false.

       The company portrayed in Steves’ most recent memorandum is unrecognizable from the

one presented to the Court since this case began. Instead of a company struggling to survive under

the weight of a supposedly “tarnished” reputation, the Court is now presented with a company

enjoying “robust” demand and a “surge” of orders notwithstanding the most precipitous economic

decline in the nation’s history. Steves Mem. at 3. It seems Steves’ claims about irreparable harm

consistently expire as soon as the incentives of the moment change. This plasticity, standing alone,

is reason enough to deny Steves’ motion.

       Steves is no more credible when it claims that “JELD-WEN has . . . fail[ed] to deliver more

than one million interior molded doorskins that Steves is entitled to.” Steves Mem. at 4 (emphasis

omitted). Indeed, only yesterday, Steves chose not to order                        of doorskins that




                                                 3
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 4 of 10 PageID# 2899
                        HIGHLY CONFIDENTIAL


JELD-WEN told Steves were available for purchase this week. See Ex. 1 at 9. In fact, this has

become Steves’ consistent practice.

       For example, during the preliminary injunction hearing on March 5, Steves claimed

                                              S. Steves Decl. Ex. P (attached as Ex. 2).



                                      See Ex. 1 at 6–9. The table below shows the number of

Cambridge doorskins JELD‑WEN has offered to Steves over the past four weeks and Steves’

corresponding orders:


                                      Cambridge Doorskins

           Week             Quantity Offered         Quantity Ordered           Difference




                                                          Total:

If Steves were really being “shorted” these doorskins, as it insisted earlier this month, it begs the

question of why Steves would decline to order                      of doorskins in recent weeks.

       This is far from an isolated example. Despite claiming that it is being deprived of Santa Fe,

Madison, and Continental doorskins, just this week Steves chose not to purchase more than

of these doorskins. See Ex. 1 at 9. And even with respect to Rockport and Carrara doorskins,

Steves—as shown below—has routinely chosen not to purchase the full amount JELD‑WEN has

been able to offer:




                                                 4
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 5 of 10 PageID# 2900
                        HIGHLY CONFIDENTIAL



                                      Rockport Doorskins

             Week           Quantity Offered        Quantity Ordered        Difference




                                      Carrara Doorskins

             Week           Quantity Offered        Quantity Ordered        Difference




       Like its earlier misrepresentations about going out of business and a tarnished reputation,

Steves’ claim                                                 runs aground of the evidence. 3

III.   Recent events expose the unfairness of the requested injunction.

       Steves closes its memorandum by noting that “[s]hould a dramatic and unforeseen

development arise, JELD-WEN could seek to modify any injunction issued by the Court.” Steves

Mem. at 5. But this advisement undermines Steves’ position even more by acknowledging that its

proposed injunction would not be appropriate in such a scenario.

       The Supply Agreement already addresses “dramatic and unforeseen development[s]”

through its force majeure clause (Paragraph 11). And that provision states that, in the event of a

delay in performance or non-performance reasonably unforeseeable and beyond JELD-WEN’s



3




                                                5
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 6 of 10 PageID# 2901
                        HIGHLY CONFIDENTIAL


control, “JELD-WEN will follow the Allocation procedures outlined in [¶ 20].”             Supply

Agreement ¶ 11 (attached as Ex. 3). The Supply Agreement’s allocation provision, therefore, is

meant to apply the same way during a period of increased demand as it is during a force majeure.

This symmetry is fatal to Steves’ contractual argument because Steves’ approach to allocation

makes no sense in a force majeure context.

       Under Steves’ approach, if a force majeure were to close JELD-WEN’s Towanda facility

indefinitely, then Steves would be entitled to 100% of JELD-WEN’s Carrara production from its

other facilities throughout the force majeure, leaving JELD-WEN and its other doorskin customers

with none of this design. 4 Nothing in the Supply Agreement’s text authorizes such a one-sided

and absurd result, and Steves has not even tried to argue that this interpretation aligns with the

parties’ understanding when they signed the Supply Agreement. In fact, evidence of the parties’

intent supports the allocation methodology that JELD-WEN has adopted. See Orsino Decl. (Ex.

4) at 1–2

                                 Email from S. Steves to E. Steves (Dec. 9, 2011) (Ex. 5) at 1




       Last week’s Towanda closure provided a stark example of how Steves’ injunction would

operate in the real world. Under Steves’ world, it would be able to swallow JELD-WEN’s entire

production of one of JELD-WEN’s most popular doorskin designs, leaving none for JELD-WEN

or JELD-WEN’s other contract customers. The alternative approach—which JELD-WEN has

implemented—allocates a portion of production to each doorskin purchaser on a fair and equitable



4




                                                6
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 7 of 10 PageID# 2902
                        HIGHLY CONFIDENTIAL


basis. Steves has not even demonstrated that it is being harmed by this approach, much less that

it is suffering irreparable harm entitling it to injunctive relief.

                                            CONCLUSION

        For all of the above reasons, Steves’ motion for a preliminary injunction should be denied.




                                                    7
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 8 of 10 PageID# 2903
                        HIGHLY CONFIDENTIAL


     Dated: March 28, 2020               Respectfully submitted,


                                         JELD-WEN, Inc.

                                         By counsel

                                         /s/ Brian C. Riopelle
                                         Brian C. Riopelle (VSB #36454)
                                         Gregory J. DuBoff (VSB # 82062)
                                         McGuireWoods LLP
                                         Gateway Plaza
                                         800 East Canal Street
                                         Richmond, VA 23219
                                         (804) 775-1084 – Tel.
                                         (804) 698-2150 – Fax
                                         briopelle@mcguirewoods.com
                                         gduboff@mcguirewoods.com

                                         Attorneys for Defendant




                                     8
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 9 of 10 PageID# 2904



                                      CERTIFICATE OF SERVICE

       I hereby certify that on the 28th day of March 2020, the following counsel of record have

been served using the CM/ECF system, which will then send a notification of such filing (NEF) to

the registered participants as identified on the NEF to receive electronic service, including:


       Lewis F. Powell III
       John S. Martin
       Alexandra L. Klein
       Maya M. Eckstein
       Douglas M. Garron
       R. Dennis Fairbanks, Jr.
       Michael Shebelskie
       William H. Wright, Jr.
       Hunton Andrews Kurth LLP
       Riverfront Plaza, East Tower
       951 East Byrd Street
       Richmond, VA 23219
       (804) 788-8200 – Tel.
       (804) 788-8218 – Fax
       lpowell@huntonAK.com
       martinj@huntonAK.com
       aklein@huntonAK.com
       meckstein@huntonAK.com
       dgarrou@huntonAK.com
       dfairbanks@huntonAK.com
       mshebelskie@huntonAK.com
       cwright@huntonAK.com

       Ted Dane
       Glenn Pomerantz
       Gregory Sergi
       Munger, Tolles & Olson LLP
       350 South Grand Avenue, 50th Floor
       Los Angeles, CA 90071
       (213) 683-9288 – Tel.
       (213) 683-4088 – Fax
       ted.dane@mto.com
       glenn.pomerantz@mto.com
       gregory.sergi@mto.com

       Kyle Mach
       Emily C. Curran-Huberty
Case 3:20-cv-00098-REP Document 96 Filed 03/28/20 Page 10 of 10 PageID# 2905



     Munger, Tolles & Olson LLP
     560 Mission Street, 27th Floor
     San Francisco, CA 94105
     (415) 512-4000 – Tel.
     (415) 512-4077 – Fax
     kyle.mach@mto.com
     emily.curran-huberty@mto.com

     Attorneys for Plaintiff

     Marvin G. Pipkin
     Kortney Kloppe-Orton
     Pipkin Law
     10001 Reunion Place, Suite 6400
     San Antonio, TX 78216
     (210) 731-6495 – Tel.
     (210) 293-2139 – Fax

     Of Counsel


                                        /s/ Brian C. Riopelle
                                        Brian C. Riopelle (VSB #36454)
                                        McGuireWoods LLP
                                        Gateway Plaza
                                        800 East Canal Street
                                        Richmond, VA 23219
                                        (804) 775-1084 – Tel.
                                        (804) 698-2150 – Fax
                                        briopelle@mcguirewoods.com

                                        Attorney for Defendant
